DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6 April 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “engages the fixture and is and rotated” in line 14 is confusing. It is not understood what the applicant intends to described. However, for examination purposes, the recitation will be treated as best understood by the examiner as the rotary tool “engages the fixture and is 
Regarding claim 1, the use of the term “an inner wall” in line 12 is confusing. It is not understood if said term refers to the inner wall of the fixture body described in line 6 of the claim or it is another “inner wall”. For examination purposes, both terms will be treated as been the same structural element.
Regarding claim 1, the use of the term “an octagonal shape” in line 24 is confusing. It is not understood if said shape refers to the “octagonal shape” in line 19, or if it is another octagonal area in the inner wall. For examination purposes, the recitation will be treated as both terms refers to the same structural area.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (JP 2013078428 A) in view of Lee (WO 2006019224 A1).
[AltContent: arrow][AltContent: textbox (Upper end)][AltContent: arrow][AltContent: textbox (Upper end)][AltContent: textbox (Abutment insertion groove)][AltContent: arrow][AltContent: textbox (Screw portion)][AltContent: arrow][AltContent: textbox (Fixture body)]
    PNG
    media_image1.png
    363
    592
    media_image1.png
    Greyscale

[AltContent: textbox (Abutment insertion groove)][AltContent: arrow][AltContent: textbox (Outer wall abutment )][AltContent: ][AltContent: arrow][AltContent: textbox (Abutment )]
    PNG
    media_image2.png
    513
    798
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Screw fastening portion)][AltContent: arrow][AltContent: ][AltContent: textbox (Abutment support portion)][AltContent: textbox (Tool coupling portion)][AltContent: textbox (Abutment insertion groove)][AltContent: textbox (Abutment rotation stopping portion)][AltContent: arrow][AltContent: textbox (Upper end)][AltContent: ][AltContent: textbox (Outer wall)][AltContent: arrow][AltContent: textbox (Screw portion)][AltContent: arrow][AltContent: textbox (Fixture body)]
    PNG
    media_image3.png
    376
    596
    media_image3.png
    Greyscale


[AltContent: textbox (Tool coupling portion)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: connector][AltContent: textbox (Abutment rotation stopping portion)][AltContent: connector][AltContent: arrow][AltContent: textbox (Inner wall)]
    PNG
    media_image4.png
    355
    610
    media_image4.png
    Greyscale


[AltContent: ][AltContent: textbox (Inner wall)][AltContent: arrow][AltContent: ][AltContent: textbox (Groove portion)][AltContent: ][AltContent: textbox (Protrusion portion)][AltContent: textbox (Fig. 4 zoomed portion)]
    PNG
    media_image5.png
    447
    401
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Fixture body)]
    PNG
    media_image6.png
    392
    609
    media_image6.png
    Greyscale

Regarding claim 1, Hung discloses a fixture of a dental implant including: 
a fixture body in which a screw portion is formed in a spiral shape along an outer wall and an abutment insertion groove (41) inserted with an abutment (60) is recessed in a longitudinal direction at an upper end (see annotated Fig. 1 and 3 above); 
an abutment rotation stopping portion (453) which is formed in a shape in which at least a part of an inner wall of the fixture body is shape-fitted to the outer wall of the abutment (60) and stops a relative rotation to the fixture body of the abutment (60) (see annotated Fig. 1-4 and [0028]) and provided in the fixture body; and 
a tool coupling portion (452) which is provided in the fixture body (10) adjacently to the abutment rotation stopping portion (453) in an upper region of the abutment rotation stopping portion (453) and detachably coupled with a rotary tool (80) rotating the fixture body (see annotated Fig. 3, 4 and 8 above)
wherein the tool coupling portion includes 
a protrusion portion which is disposed in an upper region of an inner wall of the abutment rotation stopping portion and capable to be coupled with the rotary tool when the rotary tool engages the fixture and is rotated (see annotated Fig. 3 and 4 zoomed portion above), and 
a groove portion which is connected to the protrusion portion and recessed by a predetermined depth toward the outer wall of the fixture body in the inner wall of the protrusion portion (see annotated Fig. 3 and 4 zoomed portion above), 3Appl. No. 16/769,812 Amendment 
wherein a length of the protrusion portion in the perimeter of the circumferential direction of the fixture is smaller than a length of one side of a hexagonal shape formed by the inner wall of the abutment rotation stopping portion (see annotated Fig. 4 zoomed portion, where the length of the protrusion portion is smaller than the inner wall of the abutment rotation stopping portion), 
wherein the protrusion portion is provided on the upper side of at least one of the hexagonal sides formed by the inner wall of the abutment rotation stopping portion (see annotated Fig. 4 zoomed portion above), 
wherein the inner wall of the abutment rotation stopping portion is formed in a hexagonal shape in a circumferential direction of the fixture body (see annotated Fig. 4 zoomed portion above), 
wherein four protrusion portions are provided and symmetrically disposed based on a virtual central axis of the fixture body (see annotated Fig. 4 above, where the tool coupling portion includes a plurality of the protrusion portions symmetrically disposed around the virtual central axis which includes the claimed four protrusion portions), 
wherein a length of the groove portion in the perimeter of the circumferential direction of the fixture is larger than a length of one side of the hexagonal shape formed by the inner wall of the abutment rotation stopping portion (see annotated Fig. 4 zoomed portion above, where the length of the curved perimeter of the groove portion is larger than one side of the inner wall of the abutment rotation stopping portion).
However, Hung does not disclose that the inner wall forms an octagonal shape.
Lee teaches that an abutment rotation stopping portion can be of a hexagonal or octagonal shape (see page 2, lines 4-7).
It would have been an obvious to one of ordinary skill at the time of the claimed invention to modify the disclosed hexagonal shape abutment rotation stopping portion of Hung so as to arrive to the octagonal shape of Lee, since an octagonal shape in the abutment rotation stopping portion is known in the art and furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 7, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hung discloses a longitudinal length of the protrusion portion is smaller than a longitudinal length of the abutment rotation stopping portion (see annotated Fig. 4 zoomed portion above, where it is shown that the relative length of the protrusion portion is smaller than the length of the abutment rotation stopping portion).  
Regarding claim 9, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hung discloses four groove portions are provided and symmetrically disposed based on a virtual central axis of the fixture body (see annotated Fig. 4 zoomed portion above, where the tool coupling portion includes a plurality of the groove portions symmetrically disposed around the virtual central axis which includes the claimed four protrusion portions).
Regarding claim 14, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 1, where Hung discloses that the fixture body further includes an abutment support portion (see annotated Fig. 3 above) which is connected to the abutment rotation stopping portion (453), disposed in a lower region of the abutment rotation stopping portion (453), and supports the abutment (60). 
Regarding claim 15, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 14, where Hung discloses that the fixture body further includes a screw fastening portion (see annotated Fig. 3 above) which is connected to the abutment support portion, disposed in the lower region of the abutment rotation stopping portion (453), and provided with a screw groove which is formed in a longitudinal direction of the fixture body on the bottom of the abutment support portion to be fastened with an abutment screw (70) coupling the abutment (60) to the fixture body (see annotated 3 above).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hung (JP 2013078428 A) in view of Lee (WO 2006019224 A1) as applied to claim 1 above, and further in view of Nantoh (WO 2014185264 A1).
Regarding claim 6, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Hung/Lee does not disclose an upper end of the protrusion portion is formed in an obliquely inclined shape so that an inner diameter of the abutment insertion groove is increased toward an upper side.
Nantoh teaches a dental implant system including a fixture body, and an abutment, where the fixture body includes a tool coupling portion for an installation tool, wherein the tool coupling portion is shaped so that the inner diameter on the upper side is bigger than towards the lower end (see annotated Fig. 9 and 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner wall of the tool coupling portion of Hung/Lee, with the tapering tool coupling portion of Nantoh, in order to increase the contact area between the installation tool and the fixture body. 
Response to Arguments
Applicant's arguments filed 6 April 2022 have been fully considered but they are not persuasive. 
Regarding the use of the prior art of Hung, applicant argues that Hung does not discloses the abutment rotation stopping portion of the present application.
The Office disagrees, as best understood by the Examiner, even if the prior art of Hung describes that a tool engages the implant in another area, due to the structural elements as described in the claim for the tool coupling portion are present in the prior art of Hung in combination with Lee’s, it is understood that prior arts are capable of receiving a tool as described in the claim.
Furthermore, the recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention as the prior art to patentably distinguish the claimed invention from the prior art. As Hung/Lee is capable of performing the intended use of the claimed invention, and the recitation of the intended use does not result in a structural difference, Hung/Lee discloses all of the limitations of claim 1
Therefore, for all the reasons given above it is understood that the present set of claims are not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772